February 9, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       REBECCA MAXWELL, M.D., Appellant


NO. 14-11-00392-CV                       V.

          DONNA T. MARTIN, INDIVIDUALLY AND AS INDEPENDENT
         ADMINISTRATRIX OF THE ESTATE OF DAVID R. MARTIN, SR.
               AND AS NEXT FRIEND OF DEVIN T. MARTIN
             AS SURVIVOR OF DAVID R. MARTIN, SR., Appellee
                         ____________________

      This cause, an appeal from the “ORDER DENYING DEFENDANT DR.
REBECCA MAXWELL’S MOTION CHALLENGING THE SUFFICIENCY OF
PLAINTIFFS’ AMENDED EXPERT REPORT,” signed April 27, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the order.
We order the order of the court below AFFIRMED.

      We order appellant, Rebecca Maxwell, M.D., to pay all costs incurred in this
appeal. We further order this decision certified below for observance.